DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-24. New claims 25-31 have been added. Claims 16, 19 and 21 have been amended. Accordingly, claims 1-31 are pending in the current application.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., imaging of objects in the different environmental characteristics of outer space, the lack of an atmosphere, presence of a vacuum, differences in gravitational and other physical forces, set of other characteristics for outer space imaging being different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the purposes of examination imaging objects in outer space is interpreted to be merely a design choice of environment where the system is placed, and is fundamentally the same as imaging objects in any physical environment, as claimed. The claim language as presented does not require the exemplary or assumed characteristics of the outer space environment as suggested by applicant.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In light of the above remarks, the claims are rejected using the same art as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-15, 19-21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins et al. (US 20170228869 A1).
Regarding Claim 1, Mullins et al. teaches a system for remote and passive mapping of one or more physical objects in space (Paragraphs 2-3), the system comprising: 
a plurality of sensors for imaging one or more physical objects and for determining size, distance, and/or motion of the physical objects, thereby producing imaging data for the one or more physical objects (Paragraphs 21-23; Paragraphs 33-36); 
one or more infrared thermal sensors for collecting thermal data for the one or more physical objects (Paragraphs 21-26; Paragraphs 55-60); and 
at least one computer comprising at least one processor, wherein the at least one processor is operatively connected to at least one non-transitory, computer readable medium having computer-executable instructions stored thereon (Paragraphs 22-23; Paragraph 28; Paragraph 54), 
wherein, when executed by the at least one processor, the computer executable instructions carry out a set of steps comprising: combining the imaging data and the thermal data to generate one or more three- dimensional (3D) maps of the one or more physical objects (Paragraphs 21-26; Paragraphs 33-36; Paragraphs 55-60).
Regarding Claim 2, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the plurality of sensors comprises visual spectrum electro-optical sensors (Paragraphs 21-26; Paragraphs 55-60).
Regarding Claim 3, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the one or more thermal sensors generate inputs to a plurality of algorithms for filtering out background noise from the imaging data, and wherein the plurality of algorithms comprises blob and edge detection algorithms and/or contrast algorithms. (Paragraphs 21-27; Paragraphs 33-36; Paragraphs 41-44; Paragraphs 55-60)
Regarding Claim 4, Mullins et al. teaches the system of claim 3, Mullins et al. further teaches wherein the at least one processor executes one or more of the plurality of algorithms (Paragraphs 22-23; Paragraph 28; Paragraph 54).
Regarding Claim 5, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the set of steps further comprises: processing the imaging data in order to ascertain guidance, navigation, thermal anomalies, and/or control ephemera of the one or more physical objects (Paragraphs 21- 28; Paragraphs 33-36; Paragraphs 41-44; Paragraphs 54-60).
Regarding Claim 6, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the one or more 3D maps comprise one or more overlays that display the imaging data and/or the thermal data (Paragraphs 20- 28; Paragraphs 33-36; Paragraphs 41-44; Paragraphs 54-60).
Regarding Claim 7, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the thermal data comprises location and distribution of internal thermal sources within the one or more physical objects (Paragraphs 20- 28; Paragraphs 33-36; Paragraphs 41-44; Paragraphs 54-60; inherently captured by the infrared imaging).
Regarding Claim 8, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the set of steps further comprises: using the imaging data and/or the thermal data to generate a digital mesh around the one or more physical objects; and using the digital mesh to generate thermal distributions and/or thermodynamic models of the one or more physical objects (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 9, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the system interfaces with one or more control systems that provide guidance, navigation, command, control, and/or data handling for one or more objects placed into space and/or orbit (Paragraph 2; Paragraphs 20- 28; Paragraphs 32-36).
Regarding Claim 10, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the imaging data comprises panchromatic spectrum data, red green blue (RGB) data, one or more indicators of the one or more physical objects, pointing and orientation information relating to the one or more physical objects, relative location of the one or more physical objects, and/or depth information representing distances between the system and the one or more physical objects (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 12, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the plurality of sensors and the one or more infrared thermal sensors operate in parallel (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 13, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the set of steps further comprises: using the one or more 3D maps to generate one or more thermal overlays of surfaces of the one or more physical objects; and generating, for each of the one or more physical objects, a simulated object that has six degrees-of-freedom ephemera (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 14, Mullins et al. teaches the system of claim 13, Mullins et al. further teaches wherein the set of steps further comprises: using the one or more thermal overlays to define, for each object in the one or more objects, locations and operational behaviors of internal thermal sources, external thermal sources, and/or modes of heat transfer (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 15, Mullins et al. teaches the system of claim 14, Mullins et al. further teaches wherein the set of steps further comprises: using the one or more 3D maps to generate a thermodynamic and environmental model that is usable to check accuracy of the operational behaviors, wherein the model comprises a finite element representation of each of the simulated objects (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Method claim 19 is drawn to the method of using corresponding apparatus claimed in claim 1, and therefore recites similar limitations and is rejected for similar reasons as used above. Mullins et al. further teaches performing infrared filtering of the plurality of images (Paragraph 35); performing blob detection of the plurality of images (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60); performing a visible spectrum object offset comparison of the plurality of images (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60); determining one or more distances between the one or more objects; determining one or more sizes of the one or more objects (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60); and processing the one or more distances and the one or more sizes to determine location and displacement of the one or more objects along a Z-axis extending towards and away the field of view, thereby determining movement of the one or more objects along the Z-axis (Paragraphs 32-36; Paragraphs 54-65), wherein the one or more objects are located in outer space (Paragraphs 2-3; can inherently be used on any objects in any physical environments, outer space is just a particular design choice for a type of environment and is not given patentable weight).
Regarding Claim 20, Mullins et al. teaches the system of claim 19, Mullins et al. further teaches further comprising: after the performing of the blob detection, comparing the plurality of images frame by frame to determine movement of the one or more objects along an X-axis extending left to right in the field of view, and to determine movement of the one or more objects along a Y-axis extending up and down in the field of view (Paragraphs 32-36; Paragraphs 54-65; objects are tracked in 3d space, which inherently must include x, y and z axes).
Regarding Claim 21, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the set of steps further comprises: generating, by the thermal data, one or more thermal maps maps of the one or more objects, wherein the thermal data comprises one or more thermal measurements of a surface of the one or more physical objects, and wherein the one or more thermal maps comprises the one or more thermal measurements (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 25, Mullins et al. teaches the system of claim 1, Mullins et al. further teaches wherein the system is located in outer space (Paragraphs 2-3; can inherently be used on any objects in any physical environments, outer space is just a particular design choice for a type of environment and is not given patentable weight) and wherein the imaging data comprises depth information representing distances between the system and the one or more physical objects (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170228869 A1) in view of Tran (US 20210108926 A1).
Regarding Claim 11, Mullins et al. teaches the system of claim 10, however, Mullins et al. does not explicitly teach wherein the imaging data has a resolution of between 0.5 and 10 cm2 per pixel at an operational range of between 2 and 100 m.
Tran, however, teaches wherein the imaging data has a resolution of between 0.5 and 10 cm2 per pixel at an operational range of between 2 and 100 m (Paragraph 34; Paragraph 110; Paragraph 119).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include the specific map resolution and operating range as taught in Tran above, in order to provide high definition mapping (See Tran Paragraphs 5-6).
Claims 16-18 and 22-24, and 26-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20170228869 A1) in view of Xue et al. (US 20220044023 A1).
Regarding Claim 16, Mullins et al. teaches a system for remote and passive mapping of one or more physical objects in space (Paragraphs 2-3), the system comprising: 
a plurality of lenses that provide a field of view for a user (Paragraphs 21-22)
a plurality of passive hyperspectral infrared sensors for imaging one or more physical objects and for determining size, distance, and/or motion of the physical objects, thereby producing imaging data for the one or more physical objects (Paragraphs 21-23; Paragraphs 33-36); 
one or more infrared thermal sensors for collecting thermal data for the one or more physical objects (Paragraphs 21-26; Paragraphs 55-60); and 
at least one computer comprising at least one processor that processes data provided by both the plurality of passive hyperspectral infrared sensors and the plurality of passive hyperspectral visible spectrum sensors, thereby generating information for a user (Paragraphs 22-23; Paragraph 28; Paragraphs 33-36; Paragraphs 54-60); and 
and a viewing area that displays the information to the user (Paragraph 2; Paragraph 30),
wherein the system is located in outer space (Paragraphs 2-3; can inherently be used on any objects in any physical environments, outer space is just a particular design choice for a type of environment and is not given patentable weight).
wherein the one or more objects are located in outer space (Paragraphs 2-3; can inherently be used on any objects in any physical environments, outer space is just a particular design choice for a type of environment and is not given patentable weight), and
wherein, the at least one processor is operatively connected to at least one non-transitory computer readable medium having computer-executable instructions stored thereon, wherein, when executed by the at least one processor (Paragraphs 22-23; Paragraph 28; Paragraphs 33-36; Paragraphs 54-60), the computer executable instructions carry out a set of steps comprising : 
generating a three-dimensional (3D) thermal map, wherein the thermal map comprises a plurality of measurements of a surface of the one or more objects (Paragraphs 21-26; Paragraphs 33-36; Paragraphs 55-60)
However, Mullins et al. does not explicitly teach generating an internal thermal model of the one or more objects, wherein the thermal model is based on projected coordinates inside the one or more objects and thermal measurements determined at the projected coordinates, projecting, based on the thermal map, the internal thermal model, and determining based on the internal thermal model, one or more internal thermal characteristics of the one or more objects.
Xue et al., however, teaches generating an internal thermal model of the one or more objects, wherein the thermal model is based on projected coordinates inside the one or more objects and thermal measurements determined at the projected coordinates, projecting, based on the thermal map, the internal thermal model, and determining based on the internal thermal model, one or more internal thermal characteristics of the one or more objects (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
combining the imaging data and the thermal data to generate one or more three- dimensional (3D) maps of the one or more physical objects (Paragraphs 21-26; Paragraphs 33-36; Paragraphs 55-60).
Regarding Claim 17, Mullins et al. and Xue et al. teach the system of claim 16, Mullins et al. further teaches wherein the information comprises a visual image of the field of view and a thermal image of the field of view (Paragraphs 21-22).
Regarding Claim 18, Mullins et al. and Xue et al. teach the system of claim 16, Mullins et al. further teaches wherein the one or more electronic circuits and/or computer processors analyze the data to determine, within a body-centric reference frame, six degree-of-freedom orientation and navigation vectors for the one or more physical objects (Paragraphs 20- 28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 22, Mullins et al. teaches the system of claim 1, however, Mullins et al. does not explicitly teach wherein the set of steps further comprises: utilizing the thermal data to determine existence and/or position of one or more thermal anomalies underneath a surface of the one or more physical objects.
Xue et al., however, teaches wherein the set of steps further comprises: utilizing the thermal data to determine existence and/or position of one or more thermal anomalies underneath a surface of the one or more physical objects (Figure 5; Paragraphs 137-145).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 23, Mullins et al. teaches the system of claim 1, however, Mullins et al. does not explicitly teach wherein the set of steps further comprises: comparing the thermal data to expected thermal properties of the one or more physical objects; and identifying thermal abnormalities in the one or more physical objects.
 Xue et al., however, teaches wherein the set of steps further comprises: comparing the thermal data to expected thermal properties of the one or more physical objects; and identifying thermal abnormalities in the one or more physical objects (Figure 8; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 24, Mullins et al. and Xue et al. teach the system of claim 23, Mullins et al. further teaches wherein the imaging data comprises one or more indicators of the one or more physical objects, pointing and orientation information relating to the one or more physical objects, relative location of the one or more physical objects, and/or depth information representing distances between the system and the one or more physical objects (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
However, Mullins et al. does not explicitly teach wherein the set of steps further comprises: diagnosing the thermal abnormalities using, at least in part, the imaging data.
Xue et al., however, teaches wherein the set of steps further comprises: diagnosing the thermal abnormalities using, at least in part, the imaging data (Figure 8; Paragraphs 23-25; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 26, Mullins et al. teaches the system of claim 21, however, Mullins et al. does not explicitly teach wherein the set of steps further comprises: projecting, based on the thermal map, an internal thermal model of the one or more physical objects, and determining, based on the internal thermal model, one or more internal thermal characteristics of the one or more physical objects.
Xue et al., however, teaches that wherein the set of steps further comprises: projecting, based on the thermal map, an internal thermal model of the one or more physical objects, and determining, based on the internal thermal model, one or more internal thermal characteristics of the one or more physical objects (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 27, Mullins et al. teaches the system of claim 26, however, Mullins et al. does not explicitly teach wherein the set of steps further comprises: conducting behavioral operational analysis based on the one or more internal thermal characteristics.
Xue et al., however, teaches that wherein the set of steps further comprises: conducting behavioral operational analysis based on the one or more internal thermal characteristics (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 28, Mullins et al. teaches the system of claim 27, however, Mullins et al. does not explicitly teach wherein the conducting further comprises: determining an anomaly based on at least one deviation from an expected behavior of the one or more physical objects.
Xue et al., however, teaches that wherein the conducting further comprises: determining an anomaly based on at least one deviation from an expected behavior of the one or more physical objects (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 29, Mullins et al. teaches the system of claim 26, Mullins et al. further teaches wherein the one or more thermal maps are constructed by discretizing a surface map of the one or more physical objects into finite elements (Paragraphs 20-28; Paragraphs 32-36; Paragraphs 41-51; Paragraphs 54-60).
Regarding Claim 30, Mullins et al. teaches the system of claim 26, however, Mullins et al. does not explicitly teach wherein the internal thermal model is based on projecting coordinates inside the one or more physical objects.
Xue et al., however, teaches that wherein the internal thermal model is based on projecting coordinates inside the one or more physical objects (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).
Regarding Claim 31, Mullins et al. teaches the system of claim 30, however, Mullins et al. does not explicitly teach wherein the internal thermal model is based on thermal measurements and coefficients determined at coordinates inside the one or more physical objects.
Xue et al., however, wherein the internal thermal model is based on thermal measurements and coefficients determined at coordinates inside the one or more physical objects (Figure 5; Figure 8; Paragraphs 137-145; Paragraphs 172-175).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the mapping system of Mullins et al. to include thermal anomaly analysis as taught in Xue et al. above, for implementing object-aware temperature anomalies monitoring and early warning by combining visual and thermal sensing (See Xue et al. Paragraph 2).


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN MAHMUD/Primary Examiner, Art Unit 2483